SMITH, P. J.
I concur in the views of Justices POLLEY and GATES. The dissent of Justices WHITING and McCOY seems to be based upon some idea of the proper “construction” to be given our statute. I think the language of the statute is so plain as toi leave no possible room for the application of any rule of construction. I think the dissent challenges the justice of the law, rather than the power of the Legislature to enact it. Doubtless it was intended to lessen the possibilities of evasion of payment of taxes on personal property. The constitutionality of such a statute is fully sustained by'decisions of the courts. But if the enforcement of the statute as plainly written would work out “unconscionable” results, as suggested, and if justice demands limitations or modifications of the law as written, the remedy lies with the Legislature and not the courts..